 3:18-cv-02682-JMC          Date Filed 09/13/21       Entry Number 217          Page 1 of 1




                      IN THE DISTRICT COURT OF THE UNITED STATES
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   COLUMBIA DIVISION


Ethel R. Hunt,                                  )
                                                )    C/A 3:18-02682-JMC
                            Plaintiff,          )
                                                )   ORDER OF DISMISSAL
          vs.                                   )
                                                )
Aspen Square Management, Inc., and              )
Deancurt Columbia LLC DBA Legends               )
at Lake Murray,                                 )
                      Defendants.               )
                                                )


                 The Court having been advised by counsel for the parties that the above action has

been settled,

                 IT IS ORDERED that this action is hereby dismissed without costs and without

prejudice. If settlement is not consummated within sixty (60) days, either party may petition the

Court to reopen this action and restore it to the calendar. Rule 60(b)(6), F.R.Civ.P. In the alternative,

to the extent permitted by law, either party may within sixty (60) days petition the Court to enforce

the settlement. Fairfax Countywide Citizens v. Fairfax County, 571 F.2d 1299 (4th Cir. 1978). By

agreement of the parties, the court retains jurisdiction to enforce the settlement agreement. Kokkonen

v. Guardian Life Ins. Co., 511 U.S. 375, 381-82 (1994).

                 The dismissal hereunder shall be with prejudice if no action is taken under

either alternative within sixty (60) days from the filing date of this order.

                 IT IS SO ORDERED.



                                                J. MICHELLE CHILDS
                                                United States District Judge

September 13, 2021
Columbia, South Carolina
